DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 04 Oct 2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c).

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. See Penn Yah Boats, Inc. v. Sea Lark Boats, Inc., 359 F.Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d1823 (Fed. Cir. 1995).

Claim Objections
Claims 1-4, 6, 9-12, and 15 are objected to because of the following informalities:  
The preamble “determining blood vessel characteristic change using an ultrasonic sensor” should be amended to provide antecedent basis for the functional limitations in the body of the claim 1 (i.e., “determining blood vessel characteristic change” in the preamble v. “determining a change in a blood vessel characteristic” in the body; and “an ultrasonic sensor” in the preamble v. “an ultrasonic sensor” in the body);
“a plurality of time instances based on local maxima of a combination of an acoustic impedance mismatch and a motion characteristic” should read “the plurality of time instances based on local maxima of the combination of the acoustic impedance mismatch and the motion characteristic” (claims 2, 4, 6, 9);
“a velocity of the tissue … using at least a phase of the received signals” should read “the velocity of the tissue … using at least the phase of the received signals” (claim 3);
“a change in a blood vessel characteristic based at least in part on a difference” should read “the change in the blood vessel characteristic based at least in part on the difference” (claim 10);
“closer blood vessel wall” should read “a close blood vessel wall” (claims 11-12); and
“a depth between the ultrasonic sensor and a closer blood vessel wall” should read “the depth between the ultrasonic sensor and the closer blood vessel wall” (claim 12); and
“an ultrasonic sensor” should read “an ultrasonic sensor;” (claim 15).  
Appropriate correction is required.

Claim Interpretation
Examiner notes that the limitations of claims 2-4, 6-7, and 9-10 are currently presented to merely “replace” the respective limitations in their parent claims. For example, claim 2 recites the limitation “wherein the determining depths of blood vessel walls … (of claim 1) comprises: determining the velocity of the tissue …”, and claim 3 recites the limitation “wherein the determining a velocity of the tissue … (of claim 2) comprises: performing Doppler signal processing … ” Since these limitations in claims 2-3 merely recite “comprises” without reciting any explicit relationship to “determining depths of blood vessel walls …” recited in claim 1, a broadest reasonable interpretation of the limitations “determining depths of blood vessel walls …” in claim 1 and “determining the velocity of the tissue …” in claim 2 includes merely “performing Doppler signal processing …”, as recited in claim 3. In effort to advance the prosecution of the instant application, the Examiner interpreted these “replacing” limitations in the dependent claims as presented below in light of the specification of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai et al. (US PG Pub No. 2010/0063391) - hereinafter referred to as Kanai.
Regarding claim 1, Kanai discloses a method for determining blood vessel characteristic change using an ultrasonic sensor (at least Fig. 1-2), the method comprising:
performing a plurality of ultrasonic signal transmit and receive operations at a position overlying a blood vessel of a person using an ultrasonic sensor (probe 103; [0059]-[0062]: measuring region of the subject scanned with ultrasonic wave, and scan operation is repeatedly performed a number of times during one cardiac cycle of the subject),
wherein the plurality of ultrasonic signal transmit and receive operations generate a plurality of received signals ([0059]-[0062]: scan operation is repeatedly performed a number of times during one cardiac cycle of the subject, thereby getting received signals for multiple frames);
determining depths of blood vessel walls at the position for a plurality of time instances ([0065]-[0066]: calculate thickness or distance between two or more of blood flow-intima boundaries) based on local maxima of a combination of an acoustic impedance mismatch and a motion characteristic based at least in part on the plurality of received signals (Fig. 6 and [0080]-[0083]: compare measuring point/radial location v. magnitude of displacement comprising steep rise/fall points in determining boundaries of arterial wall); and
determining a change in a blood vessel characteristic based at least in part on a difference between the depths of the blood vessel walls at the plurality of time instances ([0067]: calculate modulus of elasticity between each pair of measuring points based on the thickness between the boundaries).
Regarding claim 2, Kanai discloses all limitations of claim 1, as discussed above, and Kanai further discloses:
wherein the motion characteristic is a velocity of tissue ([0071]: movement information is either the velocity or the magnitude of the axial displacement for locating boundaries among vascular lumen, connective tissue, arterial wall, etc.), and
determining the velocity of the tissue at the plurality of time instances based at least in part on the plurality of received signals using at least a phase of the received signals ([0071]: obtain distribution of movement information for locating boundaries of arterial wall, wherein the movement information may be velocity of axial displacement, based on amplitude of received signal; [0076]: phase information for determining magnitude of radial displacement (or velocity based on [0071])).
Regarding claim 15,  Kanai discloses an electronic device (at least Fig. 2) comprising:
an ultrasonic sensor (probe 103);
a memory ([0057]-[0058]: microcomputer); and
a processor ([0057]-[0058]: microcomputer) configured to:
perform a plurality of ultrasonic signal transmit and receive operations at a position overlying a blood vessel of a person using the ultrasonic sensor ([0059]-[0062]: measuring region of the subject scanned with ultrasonic wave, and scan operation is repeatedly performed a number of times during one cardiac cycle of the subject),
wherein the plurality of ultrasonic signal transmit and receive operations generate a plurality of received signals ([0059]-[0062]: scan operation is repeatedly performed a number of times during one cardiac cycle of the subject, thereby getting received signals for multiple frames);  
determine depths of blood vessel walls at the position for a plurality of time instances ([0065]-[0066]: calculate thickness or distance between two or more of blood flow-intima boundaries) based on local maxima of a combination of an acoustic impedance mismatch and a motion characteristic based at least in part on the plurality of received signals (Fig. 6 and [0080]-[0083]: compare measuring point/radial location v. magnitude of displacement comprising steep rise/fall points in determining boundaries of arterial wall); and
determine a change in a blood vessel characteristic based at least in part on a difference between the depths of the blood vessel walls at the plurality of time instances ([0067]: calculate modulus of elasticity between each pair of measuring points based on the thickness between the boundaries).
Regarding claim 16, Kanai discloses all limitations of claim 15, as discussed above, and Kanai further discloses:
determining the velocity of the tissue at the plurality of time instances based at least in part on the plurality of received signals using at least a phase of the received signals ([0071]: obtain distribution of movement information for locating boundaries of arterial wall, wherein the movement information may be velocity of axial displacement, based on amplitude of received signal; [0076]: phase information for determining magnitude of radial displacement (or velocity of radial displacement based on [0071])).
Regarding claim 20,  Kanai discloses a non-transitory computer readable storage medium ([0057]-[0058]: a combination of microcomputer and software programs to perform their respective functions) having computer readable program code stored thereon for causing a computer system to perform a method for determining blood vessel characteristic change using an ultrasonic sensor, the method comprising:
performing a plurality of ultrasonic signal transmit and receive operations at a position overlying a blood vessel of a person using an ultrasonic sensor (probe 103; [0059]-[0062]: measuring region of the subject scanned with ultrasonic wave, and scan operation is repeatedly performed a number of times during one cardiac cycle of the subject),
wherein the plurality of ultrasonic signal transmit and receive operations generate a plurality of received signals ([0059]-[0062]: scan operation is repeatedly performed a number of times during one cardiac cycle of the subject, thereby getting received signals for multiple frames);  
determining depths of blood vessel walls at the position for a plurality of time instances ([0065]-[0066]: calculate thickness or distance between two or more of blood flow-intima boundaries) based on local maxima of a combination of an acoustic impedance mismatch and a motion characteristic based at least in part on the plurality of received signals (Fig. 6 and [0080]-[0083]: compare measuring point/radial location v. magnitude of displacement comprising steep rise/fall points in determining boundaries of arterial wall); and
determining a change in a blood vessel characteristic based at least in part on a difference between the depths of the blood vessel walls at the plurality of time instances ([0067]: calculate modulus of elasticity between each pair of measuring points based on the thickness between the boundaries).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai as applied to claim 2 above, and further in view of Germond-Rouet et al. (US PG Pub No. 2006/0210130) - hereinafter referred to as Germond-Rouet.
Regarding claim 3, Kanai discloses all limitations of claim 2, as discussed above, and Kanai does not explicitly disclose:
performing Doppler signal processing on the plurality of received signals to determine the velocity of the tissue at the plurality of time instances.
	Germond-Rouet, however, discloses:
performing Doppler signal processing on the plurality of received signals to determine the velocity of the tissue at the plurality of time instances ([0030]-[0043]: indexes of ultrasound raw color data from Tissue Doppler Imaging converted into display coordinates to match ultrasound color info with position of artery walls).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai’s method of determining a velocity of tissue to include Germond-Rouet’s method of performing Doppler signal processing. The motivation for the combination would have been to allow “The proximal and distal walls are represented in color in order to be more easily visualized by the user”, as taught by Germond-Rouet ([0056]). 
Regarding claims 4-5, Kanai discloses all limitations of claim 2, as discussed above, and Kanai does not explicitly disclose:
determining a weighted velocity of the tissue at the plurality of time instances based on signal amplitudes of the plurality of received signals at the plurality of time instances and the velocity of the tissue at the plurality of time instances (claims 4-5); and
wherein the weighted velocity of the tissue depends on an impact of the acoustic impedance mismatch on the velocity of the tissue (claim 5).
	Germond-Rouet, however, discloses:
determining a weighted velocity of a tissue at a plurality of time instances based on signal amplitudes of a plurality of received signals at the plurality of time instances and a velocity of the tissue at the plurality of time instances (Fig. 6, 9 and [0047]: velocities of each structure are integrated over a cardiac cycle, where a choice is made to reset the amplitude of the motion at the end of a cardiac cycle to be 0); and
wherein the weighted velocity of the tissue depends on an impact of an acoustic impedance mismatch on the velocity of the tissue ([0031]: Tissue Doppler Imaging (TDI) acquires ultrasound color data composed of lines or beams of the ultrasound color scanning and, for each ultrasound line, the estimates of velocities of the artery walls along the ultrasound color lines in depth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai’s method of determining a velocity of tissue to include Germond-Rouet’s method of determining a weighted velocity of a tissue which depends on an impact of an acoustic impedance mismatch. The motivation for the combination would have been “to provide comprehensible information about motion of the artery walls (where the motion of artery walls is aligned with a cardiac cycle)”, as taught by Germond-Rouet ([0047]). 
Regarding claim 6, Kanai in view of Germond-Rouet discloses all limitations of claim 4, as discussed above, and Kanai further discloses:
detecting two local maxima of the combination of the acoustic impedance mismatch and the motion characteristic based at least in part on the plurality of received signals (Fig. 6 and [0081]-[0083]: locate steep rise/fall points in determining boundaries of arterial wall),
wherein the two local maxima correspond to the blood vessel walls ([0081]-[0083]: compare measuring point/radial location v. magnitude of displacement comprising steep rise/fall points in determining boundaries of arterial wall, including vascular lumen, intima, media, and adventitia).
Regarding claim 7, Kanai in view of Germond-Rouet discloses all limitations of claim 6, as discussed above, and Kanai further discloses:
determining two depth ranges for the blood vessel based on blood vessel geometry, wherein a first depth range comprises a closer wall of the blood vessel relative to the ultrasonic sensor and a second depth range comprises a farther wall of the blood vessel relative to the ultrasonic sensor ([0081]-[0083]: compare measuring point/radial location v. magnitude of displacement comprising steep rise/fall points in determining boundaries of arterial wall, including intima, media, and adventitia);
determining a first local maximum weighted velocity within the first depth range, wherein the first local maximum weighted velocity within the first depth range corresponds to the depth of the closer wall of the blood vessel ([0071]: obtain distribution of movement information for locating boundaries of arterial wall, wherein the movement information may be velocity of axial displacement; [0081]-[0083]: compare measuring point/radial location v. magnitude of displacement comprising steep rise/fall points in determining boundaries of arterial wall, including intima, media, and adventitia); and
determining a second local maximum weighted velocity within the second depth range, wherein the second local maximum weighted velocity within the second depth range corresponds to the depth of the farther wall of the blood vessel ([0071]: obtain distribution of movement information for locating boundaries of arterial wall, wherein the movement information may be velocity of axial displacement; [0081]-[0083]: compare measuring point/radial location v. magnitude of displacement comprising steep rise/fall points in determining boundaries of arterial wall, including intima, media, and adventitia).
Regarding claim 8, Kanai in view of Germond-Rouet discloses all limitations of claim 6, as discussed above, and Kanai does not explicitly disclose:
wherein the blood vessel characteristic is a change in blood vessel diameter.
	Germond-Rouet, however, discloses:
determining a change in blood vessel characteristic that is a change in blood vessel diameter based at least in part on difference between depths of blood vessel walls ([0051]-[0052]: difference of motion between artery wall boundaries calculated as dilation of artery; Fig. 9 and [0064]-[0073]: dilation during cardiac cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai’s method of determining a blood vessel characteristic based on difference between depths of blood vessel walls to include Germond-Rouet’s method of determining a change in blood vessel diameter. The motivation for the combination would have been since “in order to early diagnosing aneurysms in aorta, the medical field has a need for non-invasive means for providing aorta images together with clear quantified indications of the aortic distensibility”, as taught by Germond-Rouet ([0019]). 
Regarding claim 17, Kanai discloses all limitations of claim 16, and Kanai does not explicitly disclose:
determining a weighted velocity of the tissue at the plurality of time instances based on signal amplitudes of the plurality of received signals at the plurality of time instances and the velocity of the tissue at the plurality of time instances.
	Germond-Rouet, however, discloses:
determining a weighted velocity of a tissue at a plurality of time instances based on signal amplitudes of a plurality of received signals at the plurality of time instances and a velocity of the tissue at the plurality of time instances (Fig. 6, 9 and [0047]: velocities of each structure are integrated over a cardiac cycle, where a choice is made to reset the amplitude of the motion at the end of a cardiac cycle to be 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai’s method of determining a velocity of tissue to include Germond-Rouet’s method of determining a weighted velocity of a tissue which depends on an impact of an acoustic impedance mismatch. The motivation for the combination would have been “to provide comprehensible information about motion of the artery walls (where the motion of artery walls is aligned with a cardiac cycle)”, as taught by Germond-Rouet ([0047]). 
Regarding claim 18, Kanai in view of Germond-Rouet discloses all limitations of claim 17, as discussed above, and Kanai further discloses:
determining two depth ranges for the blood vessel based on blood vessel geometry, wherein a first depth range comprises a closer wall of the blood vessel relative to the ultrasonic sensor and a second depth range comprises a farther wall of the blood vessel relative to the ultrasonic sensor ([0081]-[0083]: compare measuring point/radial location v. magnitude of displacement comprising steep rise/fall points in determining boundaries of arterial wall, including intima, media, and adventitia);
determining a first local maximum weighted velocity within the first depth range, wherein the first local maximum weighted velocity within the first depth range corresponds to the depth of the closer wall of the blood vessel ([0071]: obtain distribution of movement information for locating boundaries of arterial wall, wherein the movement information may be velocity of axial displacement; [0081]-[0083]: compare measuring point/radial location v. magnitude of displacement comprising steep rise/fall points in determining boundaries of arterial wall, including intima, media, and adventitia); and
determining a second local maximum weighted velocity within the second depth range, wherein the second local maximum weighted velocity within the second depth range corresponds to the depth of the farther wall of the blood vessel ([0071]: obtain distribution of movement information for locating boundaries of arterial wall, wherein the movement information may be velocity of axial displacement; [0081]-[0083]: compare measuring point/radial location v. magnitude of displacement comprising steep rise/fall points in determining boundaries of arterial wall, including intima, media, and adventitia).
Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai in view of Germond-Rouet as applied to claims 8 and 18, respectively, above, and further in view of Sunagawa et al. (US PG Pub No. 2009/0163805) - hereinafter referred to as Sunagawa.
Regarding claim 9, Kanai in view of Germond-Rouet discloses all limitations of claim 8, as discussed above, and Kanai does not explicitly disclose:
determining a velocity of the blood vessel at the depth of the closer wall and a velocity of the blood vessel at the depth of the farther wall at the plurality of time instances,
wherein the velocity of the blood vessel at the depth of the closer wall and the velocity of the blood vessel at the depth of the farther wall are out of phase; and
integrating the velocity of the blood vessel at the depth of the closer wall and the velocity of the blood vessel at the depth of the farther wall to generate a displacement of the closer wall and a displacement of the farther wall.
	Germond-Rouet, however, discloses:
determining a velocity of the blood vessel at the depth of the closer wall and a velocity of the blood vessel at the depth of the farther wall at the plurality of time instances ([0044]-[0045]: velocities for each of structure (within boundaries of different artery walls) estimated; Fig. 9 and [0056]-[0063]: proximal and distal walls), and
integrating the velocity of the blood vessel at the depth of the closer wall and the velocity of the blood vessel at the depth of the farther wall to generate a displacement of the closer wall and a displacement of the farther wall (Fig. 6 and [0046]-[0047]: integrated velocities of each structure over a cardiac cycle; Fig. 9 and [0056]-[0063]: proximal and distal walls).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai’s method of determining a velocity of tissue to include Germond-Rouet’s method of determining a weighted velocity of a tissue which depends on an impact of an acoustic impedance mismatch. The motivation for the combination would have been “to limit the influence of noisy data when the velocities are estimated at positions too close to the artery border”, as taught by Germond-Rouet ([0045]). 
	Sunagawa further discloses:
determining a velocity of the blood vessel at the depth of the closer wall and a velocity of the blood vessel at the depth of the farther wall at the plurality of time instances (Fig. 4a and [0019]-[0028]: motion velocity of intima v. motion velocity of adventitia peaks at different frequencies), 
wherein the velocity of the blood vessel at the depth of the closer wall and the velocity of the blood vessel at the depth of the farther wall are out of phase (Fig. 4a and [0019]-[0028]: motion velocity of intima v. motion velocity of adventitia peaks at different frequencies, the difference between the power spectrum of the motion velocity of the intima of the arterial wall and the power spectrum of the motion velocity of the adventitia of the arterial wall increases with an increase in the frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai’s method of determining a velocity of blood vessel at different depths to include Germond-Rouet’s method of determining a velocity of blood vessel, where the velocity is out of phase at different depths. The motivation for the combination would have been to account for “the minute vibration (caused by flow of blood into the lumen of artery) component occurring in the intima of the arterial wall propagates as a shear elastic wave from the intima to the adventitia of the arterial wall”, as taught by Sunagawa ([0020]-[0021]), in calculating a velocity of a blood vessel at different depths. 
Regarding claim 10, Kanai in view of Germond-Rouet discloses all limitations of claim 9, as discussed above, and Kanai does not explicitly disclose:
calculating a diameter change of the blood vessel at the plurality of time instances based on a difference of the displacement of the closer wall and the displacement of the farther wall.
	Germond-Rouet, however, discloses:
calculating a diameter change of a blood vessel at a plurality of time instances based on a difference of a displacement of a closer wall and a displacement of a farther wall ([0051]-[0052]: difference of motion between artery wall boundaries calculated as dilation of artery; Fig. 9 and [0064]-[0073]: dilation during cardiac cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai’s method of determining a change in a blood vessel characteristic to include Germond-Rouet’s method of determining a diameter change of a blood vessel. The motivation for the combination would have been since “in order to early diagnosing aneurysms in aorta, the medical field has a need for non-invasive means for providing aorta images together with clear quantified indications of the aortic distensibility”, as taught by Germond-Rouet ([0019]).
Regarding claim 19, Kanai in view of Germond-Rouet discloses all limitations of claim 18, as discussed above, and Kanai does not explicitly disclose:
determining a velocity of the blood vessel at the depth of the closer wall and a velocity of the blood vessel at the depth of the farther wall at the plurality of time instances,
wherein the velocity of the blood vessel at the depth of the closer wall and the velocity of the blood vessel at the depth of the farther wall are out of phase; and
integrating the velocity of the blood vessel at the depth of the closer wall and the velocity of the blood vessel at the depth of the farther wall to generate a displacement of the closer wall and a displacement of the farther wall.
	Germond-Rouet, however, discloses:
determining a velocity of the blood vessel at the depth of the closer wall and a velocity of the blood vessel at the depth of the farther wall at the plurality of time instances ([0044]-[0045]: velocities for each of structure (within boundaries of different artery walls) estimated; Fig. 9 and [0056]-[0063]: proximal and distal walls), and
integrating the velocity of the blood vessel at the depth of the closer wall and the velocity of the blood vessel at the depth of the farther wall to generate a displacement of the closer wall and a displacement of the farther wall (Fig. 6 and [0046]-[0047]: integrated velocities of each structure over a cardiac cycle; Fig. 9 and [0056]-[0063]: proximal and distal walls).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai’s method of determining a velocity of tissue to include Germond-Rouet’s method of determining a weighted velocity of a tissue which depends on an impact of an acoustic impedance mismatch. The motivation for the combination would have been “to limit the influence of noisy data when the velocities are estimated at positions too close to the artery border”, as taught by Germond-Rouet ([0045]). 
	Sunagawa further discloses:
determining a velocity of the blood vessel at the depth of the closer wall and a velocity of the blood vessel at the depth of the farther wall at the plurality of time instances (Fig. 4a and [0019]-[0028]: motion velocity of intima v. motion velocity of adventitia peaks at different frequencies), 
wherein the velocity of the blood vessel at the depth of the closer wall and the velocity of the blood vessel at the depth of the farther wall are out of phase (Fig. 4a and [0019]-[0028]: motion velocity of intima v. motion velocity of adventitia peaks at different frequencies, the difference between the power spectrum of the motion velocity of the intima of the arterial wall and the power spectrum of the motion velocity of the adventitia of the arterial wall increases with an increase in the frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai’s method of determining a velocity of blood vessel at different depths to include Germond-Rouet’s method of determining a velocity of blood vessel, where the velocity is out of phase at different depths. The motivation for the combination would have been to account for “the minute vibration (caused by flow of blood into the lumen of artery) component occurring in the intima of the arterial wall propagates as a shear elastic wave from the intima to the adventitia of the arterial wall”, as taught by Sunagawa ([0020]-[0021]), in calculating a velocity of a blood vessel at different depths. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai as applied to claim 1 above, and further in view of Miele (US PG Pub No. 2002/0062086).
Regarding claims 11-12, Kanai discloses all limitations of claim 1, as discussed above, and Kanai does not explicitly disclose:
determining the motion characteristic at tissue at a depth between the ultrasonic sensor and a closer blood vessel wall relative to the ultrasonic sensor (claims 11-12); and
correcting for motion artifacts within displacement of the blood vessel walls by using the motion characteristic at tissue at a depth between the ultrasonic sensor and a closer blood vessel wall relative to the ultrasonic sensor (claim 12).
	Miele, however, discloses:
determining a motion characteristic at tissue at a depth between an ultrasonic sensor and a closer blood vessel wall relative to the ultrasonic sensor (Fig. 6: tissue 604; [0093]: measure change in distance d.2 between surface of the skin/tissue boundary 610 and the tissue/artery boundary 612; Fig. 3d: monitor compression of each component); and
 correcting for motion artifacts within displacement of blood vessel walls by using the motion characteristic at tissue at a depth between the ultrasonic sensor and a closer blood vessel wall relative to the ultrasonic sensor ([0110]-[0112]: calibration “function” is applied to the measured response of a selected parameter associated with the circulatory system based on the artifact identified in step 904 and described in Fig. 3c-e).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai’s method of determining a motion characteristic to include Miele’s method of determining a motion characteristic and correcting for motion artifacts by using the motion characteristic. The motivation for the combination would have been to allow “the effects of potential errors (such as that due to incomplete signal transfer due to tissue compliance) may be accounted”, as taught by Miele ([0113]), in determining arterial blood pressure. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai as applied to claim 1 above, and further in view of Okada et al. (US PG Pub No. 2001/0016686) - hereinafter referred to as Okada.
Regarding claim 13, Kanai discloses all limitations of claim 1, as discussed above, and Kanai does not explicitly disclose:
wherein the blood vessel characteristic is a blood pressure.
	Okada, however, discloses:
determining a change in a blood vessel characteristic that is a blood pressure based at least in part on difference between depths of blood vessel walls (Fig. 6 and [0024]-[0025]: a change in blood pressure is estimated from the diameter of a blood vessel (which is calculated based on position of blood vessel wall) utilizing conventionally known knowledge concerning strong relationship between a change of the diameter of a blood vessel and a change of blood pressure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai’s method of detecting a depth of a blood vessel wall and determining a blood vessel characteristic to include Okada’s method of determining a blood pressure based on a depth of a blood vessel wall. The motivation for the combination would have been to “obtain blood pressure information which can not be obtained using a conventional ultrasonic diagnosis apparatus”, as taught by Okada ([0030]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai as applied to claim 1 above, and further in view of Van Der Horst et al. (US PG Pub No. 2019/0175035) - hereinafter referred to as Van Der Horst.
Regarding claim 14, Kanai discloses all limitations of claim 1, as discussed above, and Kanai does not explicitly disclose:
wherein the blood vessel characteristic is a pulse wave velocity of the blood vessel.
	Van Der Horst, however, discloses:
determining a change in blood vessel characteristic that is a pulse wave velocity of the blood vessel (Fig 7A-B and [0080]: determine pulse wave velocity (PWV) based on measurements of distension 510 (diameter of the vessel 80 or changes in the position of the vessel wall)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai’s method of detecting a depth of a blood vessel wall and determining a blood vessel characteristic to include Van Der Horst’s method of determining a pulse wave velocity based on a depth of a blood vessel wall. The motivation for the combination would have been to allow “The calculated PWV for the patient can then be used to determine whether the patient is good candidate for (hypertension) treatment”, as taught by Van Der Horst.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799